331 F.2d 332
Charles Albert GARRETT and Dorothy Elizabeth Darling, Appellants,v.UNITED STATES of America, Appellee.
No. 18826.
United States Court of Appeals Ninth Circuit.
April 28, 1964.
Rehearing Denied June 3, 1964.

Robert C. Rhone, Jr., Denver, Colo., for appellant.
C. A. Muecke, U. S. Atty., John E. Lindberg, Asst. U. S. Atty., Tucson, Ariz., for appellee.
Before POPE, CHAMBERS and JERTBERG, Circuit Judges.
CHAMBERS, Circuit Judge.


1
Defendants have been convicted of a transportation count on illegally imported narcotics.


2
We have examined the records and briefs and find no error. The judgment is affirmed.


3
It is true that the charge was not proved to a mathematical certainty, but a strong circumstantial evidence case was presented entitling the jury to find beyond a reasonable doubt that the defendants were guilty. Essentially the arguments made here for reversal might be quite cogent if the jury accepted them. But it did not.


4
Some hearsay was admitted without objection. In such testimony in this case, we find nothing really prejudicial.


5
Judgment affirmed.